      Case 1:21-mj-06452-MPK Document 1-1 Filed 06/29/21 Page 1 of 5



       AFFIDAVIT OF DEPORTATION OFFICER RICHARD J. COLEMAN
                 IN SUPPORT OF A CRIMINAL COMPLAINT



     I, Richard J. Coleman, being duly sworn, depose and state

as follows:

     1.   I am a Deportation Officer with the Department of

Homeland Security (“DHS”), Immigration and Customs Enforcement

(“ICE”), Enforcement and Removal Operations (“ERO”) assigned to

the office of the Field Office Director (“FOD”), Boston,

Massachusetts, and have been so employed since August of 2002. I

am currently assigned to the ERO Criminal Prosecutions (“ECP”)

unit and have been so since June of 2020. I attended the

Immigration Officer Basic Training Course in 2002 and have been

employed as a professional immigration officer in a full time,

continuous status for approximately 19 years.        I have received

training and experience in the enforcement of the immigration

laws of the United States and the detection and apprehension of

aliens who are in the United States unlawfully. Among other

duties, I am assigned to investigate cases involving persons who

have illegally reentered the United States after having been

deported and other violations of the Immigration and Nationality

Act. I know that it is a violation of Title 8, United States

Code, Section 1326 to reenter the United States after

deportation without having received the express consent of the

                                    1
        Case 1:21-mj-06452-MPK Document 1-1 Filed 06/29/21 Page 2 of 5



Secretary of the Department of Homeland Security after that

date.

     2. The information contained in this affidavit is based

upon information from my investigation, as well as information

provided to me by other law enforcement agents and agencies, a

review of criminal history records, and a review of documents

from the Alien File #xxx-xxx-045(”A-File”)associated with a

person named Rudy Osorto Bonilla (“Osorto”) (DOB xx/xx/1984).

     3. This affidavit is submitted for the limited purpose of

establishing probable cause in support of a criminal complaint,

and, as such, it does not necessarily contain every detail I and

other law enforcement officers have learned during the course of

this investigation. Instead, it only contains facts sufficient

to establish probable cause in support of a criminal complaint

and the issuance of an arrest warrant charging Osorto with a

violation of 8 U.S.C. § 1326.

     4. Osorto is a citizen and national of Honduras. In 2003,

Osorto was convicted in the Fall River District Court (MA),

Docket 0332-CR-1628, with indecent assault and battery of a

child under 14, which is an aggravated felony as defined by 8

U.S.C. § 1101(a)(43)(A). On December 22, 2003, Homeland Security

Investigations encountered and arrested Osorto and served him an

I-826, Notice to Appear, placing him in removal proceedings.

                                      2
      Case 1:21-mj-06452-MPK Document 1-1 Filed 06/29/21 Page 3 of 5



     5. On March 30, 2004, Osorto was removed from the United

States to Honduras. At the time of his removal, his fingerprints

and photograph were obtained and affixed on a Warrant of

Removal.

     6. On an unknown date and at an unknown place, Osorto

reentered the United States without permission.

     7. On May 11, 2010, Osorto was encountered by Immigration &

Customs Enforcement, determined to be illegally present in the

United States, and served an I-871, Notice of Intent to

Reinstate Prior Order of Removal.

     8. On June 9, 2010, Osorto was charged in the United States

District Court for the District of Maryland, Docket 10-cr-00310-

DKC, with Reentry of Alien Deported After Aggravated Felony

Conviction, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).

     9.    Following his conviction of that offense, on June 11,

2011, Osorto was sentenced to fifteen months of imprisonment and

three years of supervised release.       Upon completion of that

sentence, Osorto was placed into removal proceedings and on July

22, 2011 was removed to Honduras.       At the time of his removal,

his fingerprints and photograph were obtained and affixed on a

Warrant of Removal.




                                    3
      Case 1:21-mj-06452-MPK Document 1-1 Filed 06/29/21 Page 4 of 5



     10. On an unknown date and at an unknown place, Osorto

again reentered the United States without permission.

     11. On June 7, 2021, Immigration and Customs Enforcement

became aware that Osorto had illegally returned to the Fall

River area and arrested him for reentering the United States

after having been removed.

     12. I have reviewed some of the documents contained in the

A-file associated with Osorto.      The documents from the A-File

show, among other things, that Osorto is a citizen and national

of Honduras.   The documents from the A-File also contain the

Warrants of Removal referenced above, which contain Osorto’s

fingerprints and photographs. I have reviewed photographs of

Osorto from the A-file, as well as the recent photographs of

Osorto taken during his 2021 arrest and believe that they depict

the same individual.    There is nothing in the A-file which

reflects that, since his 2004 or his 2011 removal, Osorto sought

or received the express consent of the Secretary of the

Department of Homeland Security to reapply for admission to the

United States.

     13. On June 25, 2021, a copy of Osorto’s “10-print”

fingerprint card from his June 7, 2021 arrest and a copy of the

Warrant of Removal from his July 22, 2011 removal were forwarded




                                    4
      Case 1:21-mj-06452-MPK Document 1-1 Filed 06/29/21 Page 5 of 5



to the FBI Special Processing Center, which confirmed that they

were identical.




                               CONCLUSION

     14. Based on the foregoing facts, there is probable cause

to believe that on or about June 7, 2021, Rudy Osorto Bonilla,

being an alien and having been excluded, removed, and deported

from the United States on or about July 22, 2011, was found in

the United States without having received the express consent of

the Secretary of Homeland Security to reapply for admission to

the United States, in violation of Title 8, United States Code,

Sections 1326(a) and (b)(2).




                                  /s/ Richard J. Coleman
                                  Richard J. Coleman
                                  Deportation Officer



SWORN to telephonically in accordance with Fed. R. Crim. P. 4.1
On June 29
        _______, 2021


___________________________________
HONORABLE M. PAGE KELLEY
CHIEF U.S. MAGISTRATE JUDGE




                                    5
